Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the Non-Final Office Action based on application 17/238,740 filed 04/23/2021.
Claims 1-8 are pending and have been examined and fully considered

Specification
The abstract of the disclosure is objected to because (See below):
In line 15 add the word “in” between “use” and “functions” for proper grammar.
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: (See below)
In page 1 line 15 of Background change “only has lighting function” to “only has a light function” or “only has lighting functions” for proper grammar. Also change “At” to “In” for proper grammar.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sterilization mechanism” in claim 1 line 4 and “Circulation mechanism” in claim 1 line 6.
For “sterilization mechanism” structure is provided in the specification and drawings to be comprised of a “plasma generator 4”, an “ionization apparatus 5”, and “UV lamp tube 8” OR a “negative ion generator 7”, an “ionization apparatus 5”, and “UV lamp tube 8” (see e.g. lines 17-18 and 22-23 of page 2, and lines 3-4 in page 3 in specification and fig. 2, 3, 5, and 6).
For “circulation mechanism” structure is provided in the specification and drawings to be “a fan 9” and a “circulation air duct 10” (see e.g. lines 7-8 page 3 in specification and fig. 2, 3, 5, and 6).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (KR 20160054731 A).
Regarding claim 1 Lee et al teaches a lamp having air purification and sterilization (teaches an air purifier with a UV LED – Lamp – that is paired in the air purifier to be able to have air purification and sterilization functions; see e.g. lines 1-6 of Abstract) functions, comprising: a cabinet (teaches an lower housing 20, upper housing 10 and inner housing 30 that makes up the entire shell of the air purifier: see e.g. Fig. 3 and 1), a light source mechanism fixedly mounted on the cabinet (teaches a UV LED substrate 55, which comprises of UV LEDs 57 is mounted on the suction grate 212 which is part of the lower housing 20; see e.g. Fig. 14 and 12 and paragraph 169 and paragraph 95), a fluid inlet (holes in suction grate 212 for air to flow in; see e.g. fig. 1 and paragraph 96) and a fluid outlet (holes in grate 43 for air to flow out; see e.g. fig. 1 and paragraph 96) disposed on the cabinet (teaches the holes in grate 43 and suction grate 212 are on the upper housing 10 and lower housing 20, which is part of the cabinet; see e.g. fig. 1), a circulation mechanism for circulating the fluid flow from the fluid inlet to the fluid outlet (teaches a fan 60 that circulates air flow – the fluid flow- from the air inlet 302, which is the fluid inlet, where the air is then guided to the discharge part 63, which is the fluid outlet; see e.g. paragraph 44-45, fig. 2 and 10-12,  and paragraph 53), and a fluid flowing path extending from the fluid inlet (teaches an air flow path from the inlet 302; see e.g. paragraph 44-45), passing through the sterilization mechanism (teaches air enters into an inlet through the suction grate 212 where the air exits out of the discharge grate 43, as air goes to the inlet to outlet it passes through the sterilization mechanism being the UV LEDs 57, photocatalytic filter 80; see e.g. paragraph 96 and fig. 12, 14, , and reaching the fluid outlet (teaches air is then transferred to a discharge part 63; see e.g. paragraph 53),  a sterilization mechanism for purifying and sterilizing a fluid flow (teaches the UV LEDs 57 paired with photocatalytic filter 80 to sterilize air; see e.g. fig. 12, 14, 11, 5, and 4) and paragraph 1 and 9 of Description), See images of fig. 12 and 14 in next page for greater detail




    PNG
    media_image1.png
    396
    474
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    493
    387
    media_image2.png
    Greyscale




[AltContent: arrow]
[AltContent: textbox (Plate holding UV LEDs is mounted to 212 in fig. 12.)]




Regarding claim 7 Lee et al teaches a lamp having air purification and sterilization (teaches an air purifier with a UV LED – Lamp – that is paired in the air purifier to be able to have air purification and sterilization functions; see e.g. lines 1-6 of Abstract) functions according to claim 1, wherein the circulation mechanism comprises a fan (9) and a circulation air duct (10) (teaches a fan 60 with an exhaust portion 63, which is the circulation air duct, that guides air to the inner housing 30; see e.g. paragraph 44-45 and paragraph 53 and Fig. 2 and 10-12), the fan is fixedly mounted in the cabinet (teaches fan 60 is mounted in the inner housing 30 which is part of the cabinet; see e.g. fig. 10-12, 3 and 2), and the circulation air duct is respectively in communication with the fluid outlet and the fan (teaches the exhaust portion 63, which is the circulation air duct, is in communication with fan 60 and is in communication with a discharge port 63, which is the fluid outlet; see e.g. paragraph 53).

Regarding claim 8 Lee et al teaches a lamp having air purification and sterilization (teaches an air purifier with a UV LED – Lamp – that is paired in the air purifier to be able to have air purification and sterilization functions; see e.g. lines 1-6 of Abstract) functions according to claim 1, wherein the light source mechanism comprises a light source plate (teaches a UV LED substrate 55-  the light source plate- being part of the light source mechanism, which comprises of UV LEDs 57 and the UV LED Substrate 55; see e.g. fig. 12 and 14 paragraph 169), and the light source plate is fixedly mounted on a lower end surface of the cabinet (teaches UV LED substrate 55 is mounted on the lower end surface of suction grate 212, which is part of the lower housing 20 – and is considered to be part of the cabinet; see e.g. paragraph 95 and fig. 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (KR 20160054731 A) as applied to claim 1 above, and further in view of Zhou et al (CN 201724320 U) and Nitsutou et al (JP H10288670 A). 

Regarding claim 2 Lee et al teaches a lamp having air purification and sterilization (teaches an air purifier with a UV LED – Lamp – that is paired in the air purifier to be able to have air purification and sterilization functions; see e.g. lines 1-6 of Abstract) functions according to claim 1, and a cabinet (teaches an lower housing 20, upper housing 10 and inner housing 30 that makes up the entire shell of the air purifier: see e.g. Fig. 3 and 1).

However Lee et al does not teach wherein the sterilization mechanism comprises a plasma generator and an ionization apparatus; the ionization apparatus is fixedly mounted in the cabinet; a plurality of ionization portions is integrally disposed on the ionization apparatus; the ionization portions have a wedge shape; and the plasma generator is electrically connected to the ionization apparatus.

Nitsutou et al teaches a sterilization mechanism that comprises a plasma generator (teaches a plasma generator; see e.g. paragraph starting with “On the other hand…” and paragraph 11 starting with “The suction duct 24…” in page 8 of 19) and an ionization apparatus (teaches an ionization device, which is the discharge electrode 34,  in claimed invention; see e.g. paragraph 6-7 in page 5 of 19, and paragraph 9 page 11 of 19), the ionization apparatus is fixedly mounted in the cabinet (teaches a ionization apparatus 34 is in a cabinet of the system; see e.g. fig. 3), a plurality of ionization portions integrally disposed on the ionization apparatus (teaches discharge electrodes 34 and 35 that ionizes, which is a plurality for ionization portions; see e.g. bottom 3rd paragraph page 8 of 19 starting with “the suction duct 24…”), and that the plasma generator is electrically connected to the ionization apparatus (teaches that the ionization apparatus 34 is electrically connected to the plasma generator; see e.g. 3rd bottom paragraph in page 8 of 19 starting with “the suction duct 24…”, and bottom 5th paragraph in page 10 of 19 “at the upstream side…” ). Having the plasma generator allows for the advantage of an improvement in collection efficiency of particles as stated by Nitsutou et al (see e.g. last 2 lines in paragraph 5 of page 8 of 19 starting with “as the collection filter 26…”). Also having the ionization apparatus, which comprises a plurality of electrodes 34/35, provides the advantage of once the air is ionized it allows for easy collection of the gas/air by the collection filter as stated by Nitsutou et al (see e.g. 3rd bottom paragraph in page 11 of 19 starting with “in order to efficiently perform…”).  Furthermore having the ionization apparatus be mounted in the cabinet/cover guide of Lee in a similar manner as shown in Nitsutou et al allows for easy collection of the gas/air by the collection filter (see e.g. 3rd bottom paragraph in page 11 of 19 starting with “in order to efficiently perform…”, paragraph 4 page 5 of 19 starting with “According to a twelfth aspect…”). 

Nitsutou et al and Lee et al are analogous art and are analogous to the claimed invention because both are in the same field of endeavor as the instant claims and are teaching a portable apparatus with a UV lamp/light source with capabilities of purification and sterilization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of a sterilization mechanism that comprises a plasma generator (teaches a plasma generator) and an ionization apparatus (teaches an ionization device, which is the discharge electrode 34,  in claimed invention), an ionization apparatus is fixedly mounted in the cabinet (teaches a ionization apparatus 34 is in a cabinet of the system), a plurality of ionization portions is integrally disposed on the ionization apparatus (teaches discharge electrodes 34 and 35 that ionizes, which is a plurality for ionization portions), and that the plasma generator is electrically connected to the ionization apparatus (teaches that the ionization apparatus 34 is electrically connected to the plasma generator) in Nitsutou et al with Lee et al because having the plasma generator allows for the advantage of an improvement in collection efficiency of particles as stated by Nitsutou et al (see e.g. last 2 lines in paragraph 5 of page 8 of 19 starting with “as the collection filter 26…”). Also having the ionization apparatus, which comprises a plurality of electrodes 34/35, provides the advantage of once the air is ionized it allows for easy collection of the gas/air by the collection filter as stated by Nitsutou et al (see e.g. 3rd bottom paragraph in page 11 of 19 starting with “in order to efficiently perform…”).  Also, it would be obvious to have the ionization apparatus 34 be electrically connected to the plasma generator of Lee et al as taught in Nitsutou et al because it allows them to be in communication with one another (see e.g. 3rd bottom paragraph in page 11 of 19 starting with “in order to efficiently perform…”). Furthermore having the ionization apparatus be mounted in the cabinet/cover guide of Lee in a similar manner as shown in Nitsutou et al allows for easy collection of the gas/air by the collection filter (see e.g. 3rd bottom paragraph in page 11 of 19 starting with “in order to efficiently perform…”, paragraph 4 page 5 of 19 starting with “According to a twelfth aspect…”). 

However Nitsutou et al does not teach; the ionization portions have a wedge shape.

Zhou et al teaches the ionization portions (the openings for ionization to take place; see e.g. Fig. 4) having a wedge shape (teaches a positive electrode 101, which is where ionization occurs, has a wedge like shape; see e.g. fig. 2 and 3 and paragraph 2 of page 5 of 11). Also having the positive electrodes 101 be wedge shape, which is where ionization occurs, provides the advantage of even discharge to be distributed and efficient in killing bacteria and viruses as stated by Zhou et al (see e.g. lines 5-7 paragraph 9 page 4 of 11). 

Both Lee at al, Nitsutou et al, and Zhou et al are analogous art and are analogous to the claimed invention because both are in the same field of endeavor as the instant claims and are teaching an apparatus with a UV lamp/light source with capabilities of purification and sterilization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ionization portions (the square openings for ionization to take place) having a wedge shape(teaches a positive electrode 101, which is where ionization occurs, has a wedge like shape) in Zhou et al with Lee et al because having the positive electrodes 101 be wedge shape, which is where ionization occurs, provides the advantage of even discharge to be distributed and efficient in killing bacteria and viruses as stated by Zhou et al (see e.g. lines 5-7 paragraph 9 page 4 of 11).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al as applied to claim 1 above, and further in view of Zhou et al (CN 201724320 U), Forest et al (CN 203874164 U), Nitsutou et al (JP H10288670 A). 

Regarding claim 3 Lee et al teaches a lamp having air purification and sterilization (teaches an air purifier with a UV LED – Lamp – that is paired in the air purifier to be able to have air purification and sterilization functions; see e.g. lines 1-6 of Abstract of Lee et al) functions according to claim 1, and a cabinet (teaches an lower housing 20, upper housing 10 and inner housing 30 that makes up the entire shell of the air purifier: see e.g. Fig. 3 and 1 of Lee et al).

However, Lee et al does not teach wherein the sterilization mechanism comprises a negative ion generator and an ionization apparatus; the ionization apparatus is fixedly mounted in the cabinet; a plurality of ionization portions is integrally disposed on the ionization apparatus; the ionization portions have a wedge shape; and the negative ion generator is electrically connected to the ionization apparatus. 

Nitsutou et al teaches a sterilization mechanism that comprises a plasma generator (teaches a plasma generator; see e.g. paragraph starting with “On the other hand…” and paragraph 11 starting with “The suction duct 24…” in page 8 of 19), and an ionization apparatus (teaches an ionization device, which is the discharge electrode 34,  in claimed invention; see e.g. paragraph 6-7 in page 5 of 19, and paragraph 9 page 11 of 19), the ionization apparatus is fixedly mounted in the cabinet (teaches a ionization apparatus 34 is in a cabinet of the system; see e.g. fig. 3), a plurality of ionization portions is integrally disposed on the ionization apparatus (teaches discharge electrodes 34 and 35 that ionizes, which is a plurality for ionization portions; see e.g. bottom 3rd paragraph page 8 of 19 starting with “the suction duct 24…”), and that the plasma generator is electrically connected to the ionization apparatus (teaches that the ionization apparatus 34 is electrically connected to the plasma generator; see e.g. 3rd bottom paragraph in page 8 of 19 starting with “the suction duct 24…”, and bottom 5th paragraph in page 10 of 19 “at the upstream side…” ). Having the plasma generator allows for the advantage of an improvement in collection efficiency of particles as stated by Nitsutou et al (see e.g. last 2 lines in paragraph 5 of page 8 of 19 starting with “as the collection filter 26…”). Also having the ionization apparatus, which comprises a plurality of electrodes 34/35, provides the advantage of once the air is ionized it allows for easy collection of the gas/air by the collection filter as stated by Nitsutou et al (see e.g. 3rd bottom paragraph in page 11 of 19 starting with “in order to efficiently perform…”).  Furthermore having the ionization apparatus be mounted in the cabinet/cover guide of Lee in a similar manner as shown in Nitsutou et al allows for easy collection of the gas/air by the collection filter (see e.g. 3rd bottom paragraph in page 11 of 19 starting with “in order to efficiently perform…”, paragraph 4 page 5 of 19 starting with “According to a twelfth aspect…”). 

Nitsutou et al and Lee et al are analogous art and are analogous to the claimed invention because both are in the same field of endeavor as the instant claims and are teaching a portable apparatus with a UV lamp/light source with capabilities of purification and sterilization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of a sterilization mechanism that comprises a plasma generator (teaches a plasma generator) and an ionization apparatus (teaches an ionization device, which is the discharge electrode 34,  in claimed invention), 
an ionization apparatus is fixedly mounted in the cabinet (teaches a ionization apparatus 34 is in a cabinet of the system), a plurality of ionization portions is integrally disposed on the ionization apparatus (teaches discharge electrodes 34 and 35 that ionizes, which is a plurality for ionization portions), and that the plasma generator is electrically connected to the ionization apparatus (teaches that the ionization apparatus 34 is electrically connected to the plasma generator) in Nitsutou et al with Lee et al because having the plasma generator allows for the advantage of an improvement in collection efficiency of particles as stated by Nitsutou et al (see e.g. last 2 lines in paragraph 5 of page 8 of 19 starting with “as the collection filter 26…”). Also having the ionization apparatus, which comprises a plurality of electrodes 34/35, provides the advantage of once the air is ionized it allows for easy collection of the gas/air by the collection filter as stated by Nitsutou et al (see e.g. 3rd bottom paragraph in page 11 of 19 starting with “in order to efficiently perform…”).  Also, it would be obvious to have the ionization apparatus 34 be electrically connected to the plasma generator of Lee et al as taught in Nitsutou et al because it allows them to be in communication with one another (see e.g. 3rd bottom paragraph in page 11 of 19 starting with “in order to efficiently perform…”). Furthermore having the ionization apparatus be mounted in the cabinet/cover guide of Lee in a similar manner as shown in Nitsutou et al allows for easy collection of the gas/air by the collection filter (see e.g. 3rd bottom paragraph in page 11 of 19 starting with “in order to efficiently perform…”, paragraph 4 page 5 of 19 starting with “According to a twelfth aspect…”). 

However Lee et al does not teach; the ionization portions have a wedge shape.

Zhou et al teaches the ionization portions (the openings for ionization to take place; see e.g. Fig. 4) have a wedge shape (teaches a positive electrode 101, which is where ionization occurs, has a wedge like shape; see e.g. fig. 2 and 3 and paragraph 2 of page 5 of 11). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ionization portions (the openings for ionization to take place) having a wedge shape (teaches a positive electrode 101, which is where ionization occurs, has a wedge like shape; see e.g. fig. 2 and 3 and paragraph 2 of page 5 of 11) in Zhou et al with Lee in view of Zhou et al due to the same advantages in claim 2 (see above). 

However Lee et al does not teach a negative ion generator and the negative ion generator is electrically connected to the ionization apparatus. 

Forest et al teaches a negative ion generator (teaches an ionic discharge plate – the negative ion generator – that creates negative ions; see e.g. bottom 3rd paragraph in page 2 of 6)  and that the negative ion generator (ionic discharge plate; see e.g. bottom 3rd paragraph in page 2 of 6) is  part of the ionization apparatus (see e.g. lines 1-4 of Abstract). Having an ionic discharge plate providing negative ions provides the advantage of charging the harmful gas allowing the ionization collecting plate to be able to collect the harmful gas (see e.g. bottom 3rd and 2nd paragraph page 2 of 6 starting with “On ionic discharge plate…”).

Lee et al, Zhou et al, Nitsutou et al, and Forest et al are analogous art and are analogous to the claimed invention because both are in the same field of endeavor as the instant claims and are teaching an apparatus with a UV lamp/light source with capabilities of purification and sterilization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of the negative ion generator (the ionic discharge plate)  and that the negative ion generator (ionic discharge plate) is  part of the ionization apparatus in Forest et al with Zhou et al and Lee in view of Zhou et al’s invention because having an ionic discharge plate providing negative ions provides the advantage of charging the harmful gas allowing the ionization collecting plate to be able to collect the harmful gas (see e.g. bottom 3rd and 2nd paragraph page 2 of 6 starting with “On ionic discharge plate…”).

Claim(s) 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al as applied to claim 1 above, and further in view of Yoshida et al (JP H06333404 A).

Regrading claim 4 Lee et al teaches a lamp having air purification and sterilization (teaches an air purifier with a UV LED – Lamp – that is paired in the air purifier to be able to have air purification and sterilization functions; see e.g. lines 1-6 of Abstract of Lee et al) functions according to claim 1, a cabinet (teaches an lower housing 20, upper housing 10 and inner housing 30 that makes up the entire shell of the air purifier; see e.g. Fig. 3 and 1 of Lee et al), and a light source with a peak wavelength of 360 nm and a lower wavelength of 270 nm (see e.g. paragraph 10 and 183 of Lee et al). 

Lee et al teaches a light source with a peak wavelength of 360 nm and a lower wavelength of 270 nm (see e.g. paragraph 10 and 183, which overlaps with the claimed range. MPEP I 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”

Lee et al does not teach wherein the sterilization mechanism comprises a UV lamp tube; the UV lamp tube is fixedly mounted in the cabinet; and that the UV lamp tube is a shortwave ultraviolet lamp tube.

Yoshida et al teaches a sterilization mechanism that comprises of a UV lamp tube.
(teaches an air cleaning device with a three lamp tube where one is Ultraviolet light lamp; see e.g. line 16 in page 2 of 4 and paragraph 1 of Description), the UV lamp tube that is fixedly mounted on the cabinet (teaches UV lamp 4 – the UV lamp tube – is inside of the cover 1 – the cabinet; see e.g. fig. 1 and 2), and that the UV lamp tube (8) is a shortwave ultraviolet lamp tube (teaches the UV lamp 4 – which is the UV lamp tube – can produce short UV wavelengths making the UV lamp 4 a short wave ultraviolet lamp tube; see e.g. lines 7-9 of page 2 of 4). 

Lee et al, and Yoshida et al are analogous art and are analogous to the claimed invention because both are in the same field of endeavor as the instant claims and are teaching an apparatus with a UV lamp/light source and ability to purify air and sterilize air. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the lamp of Lee et al by substituting the LEDs with the UV light tubes taught in Yoshida because Yoshida shows that UV light tubes are suitable source of UV light for sterilizing apparatuses and KSR rational B states that “simple substitution of one known element for another to obtain predictable results” is an exemplary rational for obviousness. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a UV lamp tube that is fixedly mounted on the cabinet (a UV lamp 4 that is inside of the cover 1) in Yoshida et al with Lee et al’s invention because when the UV lamp 4 (UV lamp tube) is connected the cover the efficiency of the air reduction device can be increased by installing several ultraviolet lamps inside the inner cover of the lighting device (see e.g. paragraph 8).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the UV LED in Lee et al with a UV lamp tube as a shortwave ultraviolet lamp tube (the UV lamp 4 which can produce a short UV wavelengths) taught in Yoshida et al because Yoshida shows that UV light tubes are suitable source of UV light for sterilizing apparatuses and KSR rational B states that “simple substitution of one known element for another to obtain predictable results” is an exemplary rational for obviousness. Additionally, it would have been obvious to use the same or similar wavelength taught in Lee to maintain the desired functionality for the UV light source.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al as applied to claim 2 above, and further in view of  Yoshida et al (JP H06333404 A).


Regarding claim 5 Lee et al teaches a lamp having air purification and sterilization (teaches an air purifier with a UV LED – Lamp – that is paired in the air purifier to be able to have air purification and sterilization functions; see e.g. lines 1-6 of Abstract) functions according to claim 2, a cabinet (teaches an lower housing 20, upper housing 10 and inner housing 30 that makes up the entire shell of the air purifier: see e.g. Fig. 3 and 1), and a light source with a peak wavelength of 360 nm and a lower wavelength of 270 nm (see e.g. paragraph 10 and 183). 

Lee et al teaches a light source with a peak wavelength of 360 nm and a lower wavelength of 270 nm (see e.g. paragraph 10 and 183), which overlaps with the claimed range. MPEP I 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”

Lee et al does not teach wherein the sterilization mechanism comprises a UV lamp tube; the UV lamp tube is fixedly mounted in the cabinet; and that the UV lamp tube is a shortwave ultraviolet lamp tube.

Yoshida et al teaches a sterilization mechanism that comprises of a UV lamp tube.
(teaches an air cleaning device with a three lamp tube where one is Ultraviolet light lamp; see e.g. line 16 in page 2 of 4 and paragraph 1 of Description), a UV lamp tube that is fixedly mounted on the cabinet. (teaches UV lamp 4 – the UV lamp tube – is inside of the cover 1 – the cabinet; see e.g. fig. 1 and 2), and that the UV lamp tube (8) is a shortwave ultraviolet lamp tube. (teaches the UV lamp 4 – which is the UV lamp tube – can produce short UV wavelengths making the UV lamp 4 a short wave ultraviolet lamp tube; see e.g. lines 7-9 of page 2 of 4). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of a sterilization mechanism that comprises of a UV lamp tube (an air cleaning device with a three lamp tubes where one is Ultraviolet light lamp), a UV lamp tube that is fixedly mounted on the cabinet (a UV lamp 4 that is inside of the cover 1), and that the UV lamp tube is a shortwave ultraviolet lamp tube (the UV lamp 4 which can produce a short UV wavelengths) in Yoshida et al with Lee in view of Zhou et al’s invention due to the same advantage of claim 4 (see above). 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al as applied to claim 3 above, and further in view of Yoshida et al (JP H06333404 A).

Regarding claim 6 Lee et al teaches a lamp having air purification and sterilization (teaches an air purifier with a UV LED – Lamp – that is paired in the air purifier to be able to have air purification and sterilization functions; see e.g. lines 1-6 of Abstract) functions according to claim 3, a cabinet (teaches an lower housing 20, upper housing 10 and inner housing 30 that makes up the entire shell of the air purifier: see e.g. Fig. 3 and 1), and a light source with a peak wavelength of 360 nm and a lower wavelength of 270 nm (see e.g. paragraph 10 and 183)..

Lee et al teaches a light source with a peak wavelength of 360 nm and a lower wavelength of 270 nm (see e.g. paragraph 10 and 183), which overlaps with the claimed range. MPEP I 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”

Lee et al does not teach wherein the sterilization mechanism comprises a UV lamp tube; the UV lamp tube is fixedly mounted in the cabinet; and that the UV lamp tube is a shortwave ultraviolet lamp tube.

Yoshida et al teaches a sterilization mechanism that comprises of a UV lamp tube.
(teaches an air cleaning device with a three lamp tube where one is Ultraviolet light lamp; see e.g. line 16 in page 2 of 4 and paragraph 1 of Description), a UV lamp tube that is fixedly mounted on the cabinet. (teaches UV lamp 4 – the UV lamp tube – is inside of the cover 1 – the cabinet; see e.g. fig. 1 and 2), and that the UV lamp tube (8) is a shortwave ultraviolet lamp tube. (teaches the UV lamp 4 – which is the UV lamp tube – can produce short UV wavelengths making the UV lamp 4 a short wave ultraviolet lamp tube; see e.g. lines 7-9 of page 2 of 4). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of a sterilization mechanism that comprises of a UV lamp tube (an air cleaning device with a three lamp tubes where one is Ultraviolet light lamp), a UV lamp tube that is fixedly mounted on the cabinet (a UV lamp 4 that is inside of the cover 1), and that the UV lamp tube is a shortwave ultraviolet lamp tube (the UV lamp 4 which can produce a short UV wavelengths) in Yoshida et al with Lee in view of Zhou et al’s invention due to the same advantage of claim 4 (see above). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120285459 A1 – teaches an air purifier that cleans air and sterilizes air with a UV lamp, fan, inlet, outlet, cabinet, and electrode unit for ion generation.
US 20140234163 A1 – teaches a deodorization and air purification apparatus, UV lamp, inlet, outlet and cabinet.
WO 2017099231 A1 – teaches and air purifier with UV lamps, cabinet, inlet, outlet, and fan. 
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to VALERIE L TRAN whose telephone number is
(571)272-7576. The examiner can normally be reached Monday to Friday from 8:00 am
EST. Examiner interviews are available via telephone, in-person, and video conferencing
using a USPTO supplied web-based collaboration tool. To schedule an interview,
applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone
are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 571-270-
5758. The fax phone number for the organization where this application or proceeding is
assigned is 571-273-8300. Information regarding the status of published or unpublished
applications may be obtained from Patent Center. Unpublished application information in
Patent Center is available to registered users. To file and manage patent submissions in
Patent Center, visit: https://patentcenter.uspto.gov . Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent
Center and https://www.uspto.gov/patents/docx for information about filing in DOCX
format. For additional questions, contact the Electronic Business Center (EBC) at 866-
217-9197 (toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.L.T./Examiner, Art Unit 1795

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795